06/20/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                            NO. 22-0207
                                                                                Case Number: DA 22-0207




                      HELEN WEEMS AND JANE DOE,

                                     PLAINTIFFS AND APPELLEES,

                                V.

 STATE OF MONTANA, BY AND THROUGH AUSTIN KNUDSEN, IN HIS OFFICIAL
 CAPACITY AS ATTORNEY GENERAL; AND TRAVIS R. AHNER, IN HIS OFFICIAL
        CAPACITY AS COUNTY ATTORNEY FOR FLATHEAD COUNTY,

                                     DEFENDANTS AND APPELLANTS.

               On Appeal from the First Judicial District Court,
               Lewis and Clark County, Cause No. ADV-2018-73
                     The Hon. Mike Menahan, Presiding

            ORDER GRANTING EXTENSION OF TIME


     Upon consideration of Appellants’ motion for a 30-day extension of

time, and good cause appearing therefor, Appellants are granted an ex-

tension of time to and including August 5, 2022, within which to prepare,

serve, and file their opening brief.




                                                                    Electronically signed by:
                                                                       Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                          June 20 2022